        Case 1:19-cv-00209-RA-SN Document 72 Filed 01/19/21 Page 1 of 5
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:




 INFINITY TRANSPORTATION MSN 6651,
 LLC,
                                                                No. 19-CV-209 (RA)
                             Plaintiff,
                                                                 MEMORANDUM
                                                                OPINION & ORDER
                        v.

 SYNERGY AEROSPACE CORP.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Infinity Transportation MSN 6651, LLC purchased an aircraft that was subject to

a lease agreement guaranteed by Defendant Synergy Aerospace Corporation. After the nonparty

lessee failed to make the rent payments required by that agreement, Plaintiff brought suit to enforce

Defendant’s guarantee. Although Defendant answered the Complaint, it has not appeared in this

action since its counsel withdrew in May 2020 and has failed to respond to multiple orders from

this Court. Accordingly, Plaintiff moves for a default judgment. That motion is granted.

I.     Procedural History

       Plaintiff Infinity Transportation MSN 6651, LLC, a limited liability company domiciled in

the States of Delaware and New York, initiated this action on January 8, 2019. Defendant Synergy

Aerospace Corp., a Panamanian corporation, was served with a Summons and Complaint on

January 10, 2019 through its contractually designated domestic-process agent in New York, New

York. Dkt. 7. Defendant, represented by counsel, answered the Complaint on March 4, 2019.

Dkt. 16. On May 28, 2020, defense counsel moved to withdraw in light of Defendant’s apparent
        Case 1:19-cv-00209-RA-SN Document 72 Filed 01/19/21 Page 2 of 5




failure to pay its legal bills. Dkt. 52. On June 3, 2020, the Court ordered Defendant to raise any

opposition to the motion to withdraw within seven days. Dkt. 55. Having received no response

from Defendant by July 16, 2020, the Court entered an order requiring Defendant to appear through

new counsel by August 20, 2020, and permitting Plaintiff to move for default judgment should

Defendant fail to do so. Dkt. 58. At no point did Defendant object to its counsel’s withdrawal or

appear with new counsel.

        On August 25, 2020, the Clerk of Court issued a Certificate of Default as to Defendant.

Dkt. 63. Because it remained unclear whether Defendant had received proper service of the

Court’s June 3, 2020 and July 16, 2020 orders, the Court ordered Plaintiff to effectuate service of

those orders and the Certificate of Default by the methods described in the Federal Rules of Civil

Procedure. Dkt. 65. On August 27, 2020, Plaintiff’s counsel effected such service via mail to

Defendant at the address of its contractually designated domestic-process agent, and via Federal

Express to Defendant’s last known business address in Panama City, Panama. See Dkt. 66. The

latter set of filings was returned to Plaintiff’s counsel due to the unavailability of an individual to

provide signature confirmation at the Panama City address. Plaintiff filed the instant motion on

September 24, 2020. Dkt. 67.

II.     Facts 1

        On June 22, 2015 Vermillion Aviator (Four) Limited (“Vermillion”), an Irish corporation,

entered into an Aircraft Operating Lease Agreement (the “Lease Agreement”) through which it

agreed to lease an Airbus Model A320-200 aircraft (the “Aircraft”) to Oceanair Linhas Aéreas S/A



1
 The following facts are drawn from the Complaint, and assumed to be true for purposes of this motion for
default judgment. See, e.g., Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v.
Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015).
                                                       2
        Case 1:19-cv-00209-RA-SN Document 72 Filed 01/19/21 Page 3 of 5




d/b/a Avianca Brasil (“Oceanair”), a Brazilian corporation. Compl. ¶¶ 5-6, 10. Defendant

executed a guarantee in favor of Vermillion on that same date. Id. ¶ 12. On July 1, 2016, Plaintiff

purchased the Aircraft from Vermillion, subject to the Lease Agreement. Id. ¶ 13. On January 26,

2017, Vermillion, Plaintiff, and Oceanair executed an agreement through which Vermillion

assigned to Plaintiff all of its rights and interests under the Lease Agreement (the “Assignment

Agreement”). Id. ¶¶ 14-15. Defendant concurrently entered into a Replacement Guarantee with

Plaintiff whereby it, inter alia, “committed to pay and perform such guaranteed obligations upon

demand from [Plaintiff]” and agreed that “any legal action relating to the Guarantee could be

brought in any court of the State of New York or any Federal court of the United States of America

located in the Borough of Manhattan.” Id. ¶¶ 17-18.

       In February 2018, in response to Oceanair’s failure to make timely rent payments, Plaintiff

sent Oceanair a default notice, copying Defendant. Id. ¶¶ 19-20. On April 13, 2018, Plaintiff and

Oceanair entered into a Forbearance Agreement pursuant to which Plaintiff agreed to temporarily

refrain from exercising its rights and remedies under the Lease Agreement in exchange for

Oceanair’s payments of past due amounts, totaling approximately $993,083.47. Id. ¶¶ 21-23.

Oceanair again defaulted on the Lease Agreement by failing to make timely payments of the

amounts due under the Lease Agreement and Forbearance Agreement. Id. ¶ 25. By letter dated

November 3, 2018, Plaintiff demanded that Defendant immediately pay the balance due. Id. ¶ 28.

On or about November 13, 2018, Plaintiff exercised its right to terminate leasing of the Aircraft

by delivering written notice of the same to Oceanair. Id. ¶ 29. Plaintiff successfully repossessed

the Aircraft through a petition with Brazilian courts. Id. ¶ 30.




                                                     3
        Case 1:19-cv-00209-RA-SN Document 72 Filed 01/19/21 Page 4 of 5




                                          DISCUSSION

I.     Liability

       “[T]he court may . . . enter a default judgment if liability is established as a matter of law

when the factual allegations of the complaint are taken as true.” Bricklayers & Allied Craftworkers

Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d

Cir. 2015). “[A] default is an admission of all well-pleaded allegations against the defaulting

party.” Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004).

       Plaintiff seeks a default judgment with respect to its action for breach of contract. To state

a claim for breach of contract under New York law, a “complaint need only allege (1) the existence

of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of contract

by the defendant, and (4) damages.” Eternity Glob. Master Fund Ltd. v. Morgan Guar. Trust Co.

of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (internal quotation marks omitted). Accepting as true

the allegations in the Complaint, the Court finds that Plaintiff has plainly established Defendant’s

liability. The Replacement Guarantee is a valid and enforceable agreement that was executed by

Plaintiff and Defendant. See Compl., Ex. C. Defendant’s failure to pay Plaintiff its obligations

under the Guarantee upon demand from Plaintiff breached that contract. As a result, Plaintiff

suffered damages in the amount of the payments it was owed under the Guarantee.

II.    Damages

       Although a “‘party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Cement & Concrete

Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. & Training Fund &

Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (quoting

Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). “There
                                                     4
          Case 1:19-cv-00209-RA-SN Document 72 Filed 01/19/21 Page 5 of 5




must be an evidentiary basis for the damages sought by plaintiff, and a district court may determine

there is sufficient evidence either based upon evidence presented at a hearing or upon a review of

detailed affidavits and documentary evidence.” Id. (citing Fed. R. Civ. P. 55(b)(2)).

          Plaintiff requests that this matter be referred to Magistrate Judge Sarah Netburn for an

inquest on damages pursuant to Federal Rule of Civil Procedure 55(b)(2). That request is granted.

See id. (“Together, Rule 55(b)(2) and relevant case law give district judges much discretion in

determining when it is ‘necessary and proper’ to hold an inquest on damages.” (internal quotation

marks omitted)).

                                          CONCLUSION

          For the reasons set forth above, Plaintiff’s motion for default judgment is GRANTED. This

matter is hereby referred to Judge Netburn for an inquest to determine the amount of Plaintiff’s

damages. The Clerk of Court is respectfully directed to terminate items 52, 59, and 67 on the

docket.

SO ORDERED.

Dated:       January 19, 2021
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                     5
